NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PRINCE E. EDWARDS,                              No. 15-35611

                Plaintiff-Appellant,            D.C. No. 1:13-cv-02030-BR

 v.
                                                MEMORANDUM*
MICHAEL GOWER, Asst. Director,
operations, Oregon Department of
Corrections (ODOC); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Former Oregon state prisoner Prince E. Edwards appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations arising from his conditions of confinement. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Grenning v. Miller-

Stout, 739 F.3d 1235, 1238 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Edwards

failed to raise a genuine dispute of material fact as to whether the frequency with

which the prison call center’s portable toilets were cleaned denied him the

“minimal civilized measure of life’s necessities.” Hallett v. Morgan, 296 F.3d 732,

744 (9th Cir. 2002) (citation and internal quotation marks omitted); Anderson v.

County of Kern, 45 F.3d 1310, 1314-15 (9th Cir. 1995) (lack of sanitation must be

severe and prolonged to constitute an Eighth Amendment violation).

      We reject as without merit Edwards’ contention that the district court

improperly relied on disputed material facts in its ruling.

      AFFIRMED.




                                          2                                    15-35611